 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDChildren'sHospital of PittsburghandChildren's Hos-pital Technical Employees Independent Association,Petitioner.Case 6-RC-7167January 27, 1976DECISION AND DIRECTION OF ELECTIONBy MEMBERSFANNING, JENKINS, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Thomas M.Lucas. Pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations andStatements of Procedures, Series 8, as amended, thiscase was transferred by direction of the Regional Di-rector for Region 6 to the National Labor RelationsBoard for decision. Thereafter, the Employer and thePetitioner filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The parties stipulated that the Employer wasinvolved in interstate commerce within the meaningof the Act. However, the issue was raised at the hear-ing whether the Employer was so intimately relatedto the Commonwealth of Pennsylvania, that theBoard should decline to assert jurisdiciton.Children'sHospital of Pittsburgh, the Employerherein, is a Pennsylvania nonprofit corporation spe-cializing in pediatric health care and employs a staffof approximately 1,100. The hospital is governed bya board of trustees who are selected from the com-munity at large, and who appoint an administrator tomanage the hospital. The administration of the hos-pital is divided among an associate administratorand three assistant administrators. The board of trus-tees also selects a medical director and chief of staffwho is responsible both to the board and to the ad-ministrator.The medical director/chief of staff isalso chairman of the department of pediatrics at theUniversity of Pittsburgh Medical School.The Employer's main facilityis ina complex ofhospitals near the University of Pittsburgh medical,pharmacy, dental, and nursing schools. The Employ-er also utilizes other buildings for certain functions.Along with six other hospitals in the near vicinity, theEmployer is a member of the University Health Cen-ter of Pittsburgh.' The center was incorporated about1962 to improve teaching, research, and clinical facil-ities for the education of medical, dental, nursing,and other university students. The center also servesto increase efficiency and cut costs of member hospi-tals.The center's board of trustees consists of repre-sentatives from five member hospitals and the chan-cellor of the University of Pittsburgh, who representsthe Psychiatric Institute, which was described as aninstrumentality of the Commonwealth of Pennsylva-niamanaged by the University. The Veterans Ad-ministration Hospital is an associate member for thepurpose of teaching and receiving services providedby other member hospitals.The member hospitals have set up a number ofcentralized services, such as laundry, data processing,pharmacy, and central laboratories, each of which isrun by a member hospital. Children's, for example,runs the central laboratories but charges other mem-ber hospitals for the services provided. Member hos-pitals have agreed not to appoint any physicians ordentists to their staffs who do not have academic ap-pointments with the University in the school of medi-cine, dentistry, or public health. The salaries of theseprofessionals are shared by the University and thehospitals in proportion to the time spent performingacademic or hospital duties. Many of the hospitaldoctors spend only a small portion of their timeteaching-some spend but a few hours per day for afew weeks. The center hospitals have also adopteduniform policies for internships and residencies. Al-though interns receive their checks from the Univer-sity, the member hospitals where they serve pay theirfull salaries. Chief residents, however, are paid by theUniversity because they spend most of their timeteaching.The record also indicates that member hospitalshave a "gentlemen's agreement" allowing personnelto retain seniority when transferring from one insti-tution to another. However, an effort is made toavoid raiding among the members, and there is, infact, little transfer at other than the professional lev-els and in some centralized services. Member hospi-talsmeet and agree with the University on commonbudget items.Although the Employer, through membership inthe center, maintains a relationship with the Univer-sity, as well as other member hospitals, the Employerremains a separate corporation, with an individual2 The other members are Presbyterian University Hospital, an adult gen-The Employer's request for oral argument is hereby denied, as the rec-eral care facility,Magee Women's Hospital, Montefiore Hospital, an adultord, including the briefs,adequately presents the issues and the positions ofgeneral care facility,Eye and Ear Hospital; Western Pyschiatric Institutethe parties.and Clinic; and Veterans Administration Hospital.222 NLRB No. 90 CHILDREN'S HOSPITAL OF PITTSBURGH589history and its own board of trustees. Subject to theprovisions of the center for doctors and dentists, nei-ther the center nor the University controls the per-sonnel policies of the Employer. The Employer, sub-ject to the above limitations, does its own hiring andfiring, sets its own salaries, and maintains its ownpersonnel policies. In this connection, the Employerhas a history of collective bargaining with the Oper-ating Engineers for a maintenance unit.Under the provisions of the center's bylaws, amember hospital need not utilize any of the centralservices, nor need it provide any such service. Thus,for example, Montefiore Hospital does not utilize thecentral laundry services, while a nonmember facility,Mercy Hospital, does. The record also shows that ifthe Employer were to stop running the central labo-ratories the laboratories would be transferred to an-other hospital for management.' A member retainsits right to refuse to abide by any center decision. Inaddition, the bylaws permit a member to withdraw.Other than through its participation in the center, theUniversity does not concern itself with the adminis-tration, labor relations, or personnel policies of theEmployer, and, other than approval of employees onits faculty, is not involved in hiring, firing, or disci-pling employees.From the foregoing it is apparent that the Univer-sity of Pittsburgh exercises only minimal control overthe Employer, especially with respect to nondoctors.More important, whatever the degree of control bythe Commonwealth of Pennsylvania over the Univer-sity of Pittsburgh, the control by the Commonwealthover the Employer isde minimis.The University ofPittsburgh is not a state university but a private insti-tution related to the Commonwealth. The Universityis partially funded by the Commonwealth. One thirdof the board of trustees is appointed by the Com-monwealth and includes Commonwealth officials.Although the Commonwealth may exercise a degreeof control over the University and although the Uni-versitymay have a relationship to the Employerthrough the center, Commonwealth control over theEmployer is, at most, indirect, dilute, and remote.For the above reasons, we find that the Employerisnot an instrumentality of the Commonwealth ofPennsylvania. Accordingly, we find that it will effec-tuate the purposes of the Act to assert jurisdictionover the Employer.2.Petitioner is a labor organization within themeaning of the Act.3.A question affecting commerce exists concern-ing the representation of employees of the Employer3Apparently, central laboratory employees would be included in such atransfer.within the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The Petitioner seeks a unit consisting basicallyof all technical employees at the Children's Hospitalof Pittsburgh. It contends that the appropriate unitshould include all regular full-time and part-timetechnicians, technical/professional employees, assis-tant section heads, and technical clerical employees,including those in central clinical chemistry, hema-tology, bacteriology, histology, research, X-ray, inha-lation therapy, physical therapy, operating room, im-munology, pathology, and central laboratories. ThePetitionerwould exclude all physicians, registerednurses, licensed practical nurses, nurses assistants,service and maintenance employees, office clericalemployees, seasonal employees, part-time studentemployees, all other employees, guards, and supervi-sors as defined in the Act.The Employer contends that a "wall-to-wall" unitof all employees at Children's is the minimal appro-priate unit for collective bargaining. In the alterna-tive, the Employer contends that the Board shouldfind separate units of all professional employees, alltechnical employees, service and maintenance em-ployees, and office clerical employees. The Employerwould exclude all assistant section heads as supervi-sory.There also exist issues regarding supervisorystatus of particular individuals and whether certainemployees are technicals.Although neither party took the position that theunit must include employees of other hospitals affili-ated with the University Health Center of Pennsylva-nia, the issue was raised at the hearing. The memberhospitals are individually administered and have theright to sever their membership in the center practi-cally at will.Within certain limited exceptions, noneinvolving the unit sought herein, labor relations poli-ciesare individually administered. The Employerdoes its own hiring, maintains its own personnel poli-cy, and individually conducts labor negotiations. TheEmployer also does all hiring for the central labora-tories.Nothing in the bylaws of the center providesfor the conduct of labor negotiations. The center hasnot been given authority to bargain on behalf of theEmployer, although it has been requested to advisethe Employer on labor relations. As indicated above,the Employer has bargained with the Operating En-gineers in a maintenance department unit. The Em-ployer is currently subject to the second of consecu-tive 3-year bargaining agreements. Although transferand interchange of employees occurs, it occurs pri-marily in the central services. It does not regularlyoccur throughout the hospital operations. According-ly,we find that the Children's Hospital of Pittsburghis a separate employer for the purposes of collective 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining .4 The so-called central laboratories of thecenter are located in various member hospitals andother area buildings. However, they are run, staffed,and controlled by the Employer. Accordingly, theyare included within the appropriate unit.The Board has held that a separate unit of techni-cal employees in a health care facility will be granted"when such a unit is sought and the facts indicatethat the employees in that unit are, in fact, technicalemployees."Nathan and Miriam Barnert MemorialHospital Association d/b/a Barnert Memorial HospitalCenter,217 NLRB No. 132 (1975). Accordingly, wefind that a separate unit of the Employer's technicalemployees constitutes an appropriate unit for thepurposes of collective bargaining.Having affirmed that a unit of technical employeesin a hospital is an appropriate unit, we shall nowconsider whether the various categories of employeeswhom the Petitioner seeks to include in the unit are,in fact, technical employees. In determining whetheremployees are technical employees, we shall applytheBoard's criteria that technical employees arethose "who do not meet the strict requirements of theterm `professional employee' as defined in the Actbut whose work is of a technical nature involving theuse of independent judgment and requiring the exer-ciseof specialized training usually acquired in col-leges or technical schools or through special cours-es." sMedical Technologists:Children'sHospital Em-ploys a number of persons classified as medical tech-nologists in various laboratories. The Petitioner con-tends that they are technical employees, or that ifthey are professional they should be permitted tovote whether they want to be included within thetechnical unit because of a close community of inter-est. The Employer contends that they are profession-al employees.Medical technologists in the hospital are graduatesof a 4-year college course with a bachelor of scienceinmedical technology and 1 year of clinical experi-ence. Upon passing an examination, they are certi-fied by the American Society of Clinical Patholo-gists.A person may also be certified if he has abachelor's degree in chemistry, physics, or biologyand completes 4 years of clinical experience in thelaboratory.Although certified technologists work side by sidewith technicians, the technologists generally performthe more complex assignments. They must be able toperform the newest tests using the most sophisticatedlaboratory equipment. Technologists are expected to4 Cf.Mercy Hospitals of Sacramento, Inc,217 NLRB No 131 (1975)5Litton IndustriesofMaryland, Incorporated,125NLRB 722, 724-7256 SeeMercy Hospitals of Sacramento, Inc, supra(1959).have the knowledge and ability to use all the labora-tory equipment and to know if such equipment isproperly functioning. They are expected to recognizedeviations in test results and to be able to find theincongruities.We find the medical technologists to be profes-sional employees. They have an advanced knowledgeacquired by a prolonged course of intellectual in-struction,and they perform intellectually variedwork requiring the exercise of judgment and discre-tion.Accordingly, we shall exclude them from thetechnical unit.There are also several laboratory employees whohave completed their degree requirements for medi-cal technologists, but who have not yet attained certi-fication.Their job responsibilities appear nearlyidentical to that of certified medical technologists.Since these employees are performing professionalwork and since they are seeking to obtain certifica-tion, we find that they too are professional employeesfalling within the definition of Section 2(12)(b), if not2(12)(a), of the Act. Accordingly, we shall excludesuch employees from the technical unit.The laboratories also employ a number of personswho have not been certified as technologists and whoare not attempting to satisfy certification require-ments. They may possess degrees in chemistry, biolo-gy, or related science. Although they perform workalongside certified technologists and do many of thejobs performed by certified technologists, the recorddoes not establish that they are professional employ-ees within the meaning of the Act. The Act requires aprofessional to have both varied judgmental workand a formal training in the profession. On balance,we find that the employees who are not certified orseeking certification as medical technologists do notmeet the strict requirements of "professional employ-ees" but are technicals. Accordingly, we shall includethem within the unit.The Petitioner, in the alternative, 'requests thatmedical technologists, as professional employees, beallowed to participate in a self-determination elec-tion to determine whether they wish to be repre-sented in a technical unit. To do so here would beinappropriate, since such an election might result inthe establishment of a unit limited to medical tech-nologists, a unit, absent unusual circumstances, wehave found to be inappropriate.' Accordingly, we re-ject Petitioner's alternate request?Licensed Practical Nurses:It is clear from the rec-ord, and no party contends otherwise, that nursingassistants are not technical employees. Nursing assis-tants are not required to be high school graduates,7 SeeThe Presbyterian Medical Center,218 NLRB No 192 (1975) CHILDREN'S HOSPITAL OF PITTSBURGH591they are not licensed, they belong to no association,and their training is basic bedside -training such asthat given nurses aides. In addition to the 60 to 70nursing assistants at Children's Hospital, the Em-ployer employs 2 licensed practical nurses. TheLPN's have taken specialized training and are li-censed, having passed a state examination. General-ly,LPN's are included in a unit of technical employ-ees.BarnertMemorialHospitalCenter,supra.However, the Board is not welded to such a positionand will exclude LPN's from a technical unit in ap-propriate circumstances.Bay Medical Center, Inc.,218 NLRB No. 100 (1975). Such circumstances arepresent here.Medical nursing care for children is more complexand demanding than nursing care for adults. As aresult, the Employer hires a much higher ratio of reg-istered nurses in proportion to assistants than mosthospitals. In fact, the Employer does not hire LPN'sas such and is apparently phasing out the hiring ofany LPN's. It is clear from the record that the LPN'sperform the same work as nursing assistants and donot need to exercise the requisite independent judg-ment to be classed as technicals. Although the LPN'spossess the necessary technical training, they do not,in this case, perform technical work. Accordingly, weshall exclude them from the-unit.Laboratory Technicians and Trainees:The Employ-er employs certified technicians, uncertified techni-cians, and laboratory trainees. Certified technicianshave completed a 12-18-month training course andare certified by the American Society of Clinical Pa-thologists.We find they are technical employees andare included in the unit. Uncertified laboratory tech-nicians have received on-the-job training. They per-form many of the same tests as the certified techni-cians. In some labs they do not, however, performthemore complex standard tests. In view of theirclose relationship with and their duties similar tothose of certified technicians, we find they are techni-cal employees.Barnert Memorial Hospital Center, su-pra.Two of the central laboratories have trainees.Trainees must be high school graduates. The labora-tories provide a 1-year course and certify those whopass the examination. The certification extends onlyto the laboratories. In the first 3 months of trainingthey receive no compensation, and they are not guar-anteed jobs upon successful completion of theirtraining.These employees undergoing training donot meet the standard for technical employees, andwe shall exclude them from the unit. Those who havesuccessfully completed their training and receivedlaboratory certification and who are working for theEmployer perform the same tests as certified techni-cians. Accordingly, we shall include them in the unit.Lab Clerks:This classification includes laboratorycharting clerks, clerk technicians, and labor - assis-tants (dishwashers). Laboratory clerks and techni-cians accept specifications, punch information into acomputer, spin down blood, and write requisitions.Laboratory assistants are primarily dishwashers andmessengers.With few exceptions, the lab clerks donot involve themselves in laboratory testing proce-dures. They are not required to have any formal edu-cation and do not receive other than minimal on-the-job training. They are at the lower level of pay classi-fication.The Petitioner does not contend that they are tech-nical employees, but argues that they should be in-cluded in the technical unit because of a close com-munity of interest with the technicians. In thisconnection, the Petitioner argues that they have nocommunity of interest with service and maintenanceemployees and are clearly not office clericals. None-theless, it is apparent that lab clerks are not technicalemployees. Accordingly, we shall exclude them fromthe unit.Part-timeEmployees:The Employer employs anumber of part-time employees who perform techni-cal work. Generally, the technical part-time employ-ees are students, primarily in the University of Pitts-burgh dental school. Those who work more than 20hours per . week receivepro ratavacation benefits,but, otherwise, part-time employees receive no fringebenefits. The part-time employees with whom we arehere concerned are those who perform technicalwork and who by virture of their education possessthe necessary technical skills.The Petitioner would exclude part-time employeesbecause, as students, they do not expect to be perma-nent employees of the hospital. However, the test asto whether part-time employees should be included isnot based on the expectancy of permanent employ-ment, but is based on the part-time employees' rela-tionship to the job-whether they perform unit workand whether they have a sufficient regularity of workto give them a community of interest with full-timeemployees with respect to wages, hours, and otherworking conditions. For this reason we shall, as wetraditionally have, include regular part-time employ-ees who perform technical work in the unit hereinfound appropriate.The Employer also hires a number of summer em-ployees. There is no indication in the record that theyhave any expectancy of continued employmenteither in other summers or throughout the year. Ac-cordingly, they shall be excluded from the unit astemporary employees.-Research Technicians:There are a number of tech- 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDnical employees employed in a variety of researchprojects funded by various grants. The wages andbenefits such employees receive are generally similarto other technicians but can be subject to negotiationdepending on qualifications and the size of researchfunds.The grants vary in duration and in re-strictions.Since the record is inadequate to de-termine which grant projects employing techniciansare of such a nature as to establish a community ofinterest with other technicians, we shall allow techni-cal employees in such projects to vote subject to chal-lenge.Supervisory Status of Section Heads and AssistantSection HeadsA number of questions were litigated at the hear-ing concerning the supervisory status of sectionheads and assistant section heads in the Employer'svarious laboratories and technical departments. Al-though there are differences in the departments, theEmployer's policy is basically uniform. Departmen-tal differences will be pointed out below in our dis-cussion of the individual departments.The overall administration of the hospital is by anadministrator who delegates authority to an associateadministrator and three assistant administrators. Themedical staff is separately administered. Each de-partment or division is run by a department head ordivision head, herein uniformly called section heads.Official policy provides that section heads have au-thority to receive excuses for absence, require medi-cal excuses, agree to pay sick leave, grant relief peri-ods,grant overtime, advise on scheduling, andpromote employees. Some have effectively recom-mended discharge of employees under them. Theyspend the vast majority of their time in administra-tive functions. Under the hospital's uniform pay poli-cy, section heads and assistant section heads general-lyasdesignatedby a single or double "X."Technicians are designated merely with a "P" and anumber. The record is clear and it is undisputed thatsection heads are supervisors within the meaning ofthe Act.In dispute is the status of assistant section heads.Like section heads, the assistants do not receive over-time. Some of these persons are professionals andwould be excluded from the unit in any event. How-ever, it appears from the record that others are non-professionals.Assistant section heads do not havethe authority to hire, fire, discipline, or promote em-ployees or to effectively recommend the same. Assis-tant section heads spend most of their time perform-ing unit work. Generally they spend a small part oftheir time assisting section heads in quality controland administrative tasks.With few exceptions, theydo not attend laboratory managers' meetings. Withthe presence of a section head to direct employees,the record shows that assistant section heads do notresponsibly direct employees. On this record, it ap-pears that assistant section heads are more akin toleadmen than supervisors. For these reasons, we find,with the exceptions below, that assistant sectionheads are not supervisors within the meaning of theAct.Robert Anderson is located at Falk Clinic, wheretheEmployer has laboratory facilities;KatherynFrisch is located in an office building. Because theyare isolated from the main facilities, no higher super-visory authority is present in the immediate vicinity.It also appears that Barbara Vale in bacteriology hasbeen delegated authority commensurate with Ander-son and Frisch. Each of the three attends the month-ly laboratory managers' meetings. Because of theparticular circumstances in which these persons areinvolved, we find that each responsibly directs em-ployees.Accordingly, we find that these particularindividuals, whether called assistant section heads orsection heads, are supervisors within the meaning ofthe Act.Departments With TechniciansTo help clarify our Decision herein, we shall brief-ly discuss departments in which issues were raisedconcerning the unit status of employees. The unit,however, is not necessarily limited to the depart-ments herein listed but includes all technical employ-ees employed by the Employer.1.Central laboratory servicesis one of the central-ized laboratories for the collection of out-patientblood samples. It is located in the Falk Clinic and theWestern Psychiatric Institute and Clinic. This labora-tory is supervised by Robert Anderson (see above)and employs about five technicians and two clerks.2.Thecentral hematology laboratory,another ofthe centralized laboratories, is located in four institu-tions, including the Employer. Hematology performsa number of different hematology, urinalysis, andblood tests. Hematology is divided functionally intofour sections under the direction of Dr. Breitfeld, thedirector. Ronald Costello is the administrative assis-tant.He and the division chiefs constitute the othersupervisory authority. The assistant section heads arenot supervisors. They teach students, review the workof technicians (quality control), and perform labora-tory work. They do not possess supervisory authori-ty, except in instances when section heads are absent.In this circumstance, an assistant may adjust sched-ules and reassign the workload. Such sporadic direc- CHILDREN'S HOSPITAL OF PITTSBURGH593tion of employees is not sufficient to create supervi-sory status.3.Thecentral clinical chemistry departmentisan-other centralized laboratory and is located in Presby-terianHospital,with facilities elsewhere, includingthe Employer. Central clinical chemistry is function-ally divided into several sections-automated, enzy-mology, toxicology, endocrinology I, endocrinologyII,microchemistry, special services for research anddevelopment, night call, and clerk charting. The lab-oratory is directed by a pathologist. An associate di-rector, also a pathologist, and a pathologist over eachsection constitute the supervisory staff.Interviewing, hiring, and firing is done by the ad-ministrative assistant or director, although assistantsection heads may be involved in the interviewingprocess.Assistant section heads may prepare em-ployee report forms, but it does not appear that theymake effective recommendations respecting promo-tions or disciplinary actions.Many of the sectionsalso have senior technicians. It appears that the assis-tant section heads and senior technicians spend themajority of their time performing technical workwith much of the rest spent on quality control andtrouble shooting. Accordingly, we find that they arenot supervisors.The Employer specifically contends that CatherineBaca and Mary Jo Sargus are supervisors. CatherineBaca is the assistant section head in the microchemis-try section. She does not have an "X" rating but rath-er a "P 11." Mary Jo Sargus, also in pay grade "P11," is designated as assistant section head in the spe-cial services section.Catherine Baca rotates withthree other assistant section heads on weekends to filla similar position in the night call section. Bacaspends 60 to 70 percent of her time doing laboratorywork, with the balance spent primarily in troubleshooting and quality control. Although Baca hasfilled out evaluation forms, they are reviewed by thedirector.Any scheduling Baca does is routine. Onrotation at the night call section, Baca works aloneand spends her time doing laboratory work. Accord-ingly, we find that Catherine Baca is not a supervi-sor.Mary Jo Sargus has duties similar to those of Baca.Sargus spends about 90 percent of her time perform-ing unit work. Her other work is clerical and routine.She does not hire, fire, discipline, interview, or rec-ommend the same. She has filled out a performancereview but the reviews are given little attention unlessmade by a division chief. Accordingly, we find thatMary Jo Sargus is not a supervisor within the mean-ing of the Act.4.The central immunopathology laboratoryis locat-ed in three buildings, the main laboratory being in abuilding owned by the University of Pittsburgh. Thisis the smallest of the centralized laboratories. It isunder the direction of a pathologist and two assistantdirectors, also pathologists. As previously indicated,Katheryn Frisch is also a supervisor. She participatesin employee interviews, handles grievances, authoriz-es time off and overtime, prepares employee evalua-tions,and does not routinely perform unit work.There is also an assistant section head who spends 75percent of her time on unit work and the rest in qual-ity control and routine scheduling. Although the as-sistant head fills in, in the absence of Frisch, suchsporadic assumption of supervisory status is not suf-ficient tomake her a supervisor. Accordingly, wefind the assistant section head is not a supervisorwithin the meaning of the Act.5.Theclinical study core laboratoryhas two re-search assistants who both appear to be technologistsand therefore professionals. The part-time technicianis a summer employee.6.Physical therapistsat the Children's Hospitalhave bachelor of science degrees and are certified bythe American Physical Therapy Association. To re-cieve certification a therapist must have completed Iyear of clinical experience. The chief physical thera-pist is a supervisor. The parties stipulated that thethree therapists who work in the physical therapy de-partment are professionals. Accordingly, we shall ex-clude the physical therapists from the unit.KaiserFoundation Hospitals,219 NLRB No. 78 (1975).There is a physical therapy technician in the de-partment who was certified upon completion of a 6-week course. She has received additional on-the-jobtraining. She performs many of the same proceduresas the therapists. In view of the fact that the techni-cian performs tasks similar to the therapists' and thatshe is registered, we find that she is a technical em-ployee.7.Respiratory therapistsmust complete a 2-yeartraining program and pass an examination to be cer-tified by the National Board of Respiratory Thera-pists.Dean Sterling is the supervisor. These employ-ees use various equipment that requires technicaltraining to operate. They receive training and per-form work similar to that of the respiratory care tech-nicians found inBarnertMemorial Hospital Center,supra,to be technical employees. Accordingly, weshall include them in the unit.8.Theendocrinology research laboratoriesare lo-cated in Children's Hospital and are funded by a re-search grant. Catherine Richards is a certified tech-nologist and excluded as a professional. The othertechnician lacks certification. Although she performscomplicated research procedures, there is insufficientrecord evidence to determine whether she too is a 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional. In any event, she is involved in a fund-ed research program and will be allowed to vote sub-ject to challenge. (See above.)9.Thebacteriology laboratoryemploys several cer-tified technologists who are excluded from the unit asprofessionals. There are also two employees who arenot certified technologists but who are clearly techni-cal employees included within the unit. There arealso two laboratory assistants who do not qualify astechnical employees and who will be excluded fromthe unit. Barbara Vale, mentioned above, was stipu-lated to be a supervisor.10.Thevirology laboratorytechnicians are underthe supervision of Barbara Vale. Two of the techni-cians also work for pathology. There is no evidencethat any of the technicians are certified technologists,and they are included in the unit. The glass washer isnot technical and shall be excluded.11.Thepathology technicianis indisputably a tech-nical employee. The pathology assistants are profes-sional employees, and the other employees in the de-partment are clerical.-12.Thecardiology departmentemploys a nursespecialist and a clinical specialist, both of whom areregistered nurses and excluded. Also employed in thedepartment is a professional social worker. The EKGtechnicians are not technical employees and will beexcluded.BarnertMemorial Hospital Center, supra.Similarly, the cardiology aid is excluded. The cardio-vascular technologist has the responsibility of operat-ing the equipment necessary to perform a heart cath-erization. Although he had had military training, heisnot a certified technologist and shall be includedwithin the unit. The ECHO technician has had train-ing in respiratory therapy and has a college degree.She has also received additional hospital training.She is a technical employee and will be included inthe unit.13.Theradiology departmentemploys a number ofX-ray technicians. Although their work is more com-plex because the patients are children, it is not signif-icantly different from the work performed by X-raytechnicians inBarnertMemorial Hospital Center, su-pra.Accordingly, we shall include the X-ray techni-cians in the unit. Two employees perform the samework as registered technicians but are not themselvesregistered. They shall also be included in the unit.14.Cardiopulmonary technologistsoperate and cal-ibrate profusionist equipment during the course ofopen-heart surgery and in the intensive care unit.One of the technologists is a registered nurse andshall be excluded. The others are certified by, or intheprocess of obtaining certification from, theAmerican Society of Extraperporical Technology.Certification requires an examination following 2years of experience and the completion of 100 cliniccases.We find that the cardiopulmonary technolo-gists are technical employees and shall include themin the unit.Mercy Hospitals of Sacramento, Inc., su-pra.15.The operating roomemploys operating roomtechnicians, both certified and noncertified, and ster-ilization technicians. Certification requires comple-tion of an 8-month course and a national examina-tion.Three operating room technicians are certifiedand one is in the process of obtaining certification.There are also three uncertified technicians. In ac-cord withBarnertMemorial Hospital Center, supra,we find that certified operating room technicians, in-cluding any in the process of obtaining certification,are technical employees. Unlike the situation inBar-nert,the uncertified technicians perform essentiallythe same tasks as the certified technicians. All oper-ating room technicians have, on that basis, a commu-nity of interest.We shall include all in the unit.'Sterilization technicians are employed in the oper-ating room to wash and sterilize surgical equipmentand set up packages of sterile emergency and surgicalinstruments. They receive 6 months' on-the-job train-ing. InTaylor Hospital,218 NLRB No. 179 (1975),employees performing similar functions were exclud-ed from the technical unit. We shall do so here.16.Thedental clinicemploys five dental assistantsand a dental hygienist. The hygienist has received 2years of training and served a 1-year internship. Sheisregistered by the American Dental Associationand licensed by the Commonwealth of Pennsylvania.However, she does not meet the strict standard appli-cable to professional employees and is, we find, atechnical employee. As the record is inadequate todetermine whether she is a supervisor, we shall allowher to vote subject to challenge.Dental assistants take and develop X-rays and as-sist in treating the patients. Two are certified by theAmericanDentalAssociation,having completedeither 18 months of training or 1 year of college andhaving passed an examination. Licensed dental labtechnicians were found to be technical employees inNewington Children's Hospital,217 NLRB No. 134(1975).As certified dental assistants are similar, wefind that they are technical employees. The otherdental assistants are not certified. However, they per-form the same work, exercise the same skills, and arein the same pay grade. There is an on-the-job train-ing program with a specified curriculum. On thesefacts,we find that the uncertified dental assistantsare also- technical employees.s SeeTrumbull Memorial Hospital,218 NLRBNo 122(1975),medicaltechnicians CHILDREN'S HOSPITAL OF PITTSBURGH59517.Theassistantmedical photographerhas beentrained through an apprenticeship and is eligible forcertification. She is qualified in the reproduction ofX-ray prints and pathology slides, operates sophisti-cated equipment, and assists in training students. Sheneed not, however, have formal higher level of edu-cation or be licensed. We find that she is not a tech-nical employee.Newington Children's Hospital, supra.18.Theanimal caretakerhas trained with theAmerican Association for Laboratory Animal serv-ices, completed a 14-week university course, and re-ceived on-the-job training. He is responsible for thecare of animals used in hospital research. He assistsdoctors in their tests.and records the reactions of theanimals. The parties agree, and we find, that the ani-mal caretaker is a technical employee.19.A number of other laboratories or depart-ments employ technical employees whose status isnot in- dispute:histology, electromicroscopy, allergy-immunology, endocrinology, genetics, pulmonary, renalmicrodissection,andorthopedics.The technicians em-ployed in these departments, subject to the generalconditions earlier set forth, are included in the unit.20.Technical employees are also present in thepe-diatric infectious disease, Dr. Albo's research,andRen-ziehausen trust researchlaboratories. As these are ap-parently research facilities, we shall apply the abovestandards for research technicians to these techni-cians and permit-them to vote subject to challenge.21. The parties are in agreement as to the exclu-sion ofEEG technicians, pharmacy technicians,andplay therapists.The record establishes that these em-ployees are not technical.Newington Children's Hos-pital, supra; Barnert Memorial Hospital Center, supra.There remain for consideration certain ancillary is-sues.Mary Jo Sargus and Catherine Baca were activein soliciting authorization cards for the Petitioner.The Employer contends that they are supervisors andthat, therefore, Petitioner's showing of interest istainted. As set forth above, employees in question arenot supervisors. Even had they been found to be su-pervisors, their positions are not such that the inter-est showing would be tainted,- for employees wouldnot equate their solicitation with that of manage-ment.TheEmployer also contends that thePetitioner's showing of interest is inadequate becauseit contains authorizations signed by persons excludedfrom the unit and the unit contains certain personssought to be excluded by the Petitioner. The showingof interest is an administrative, not a statutory, mat-ter.We are satisfied that Petitioner has an adequateshowing of interest to proceed with an election in aunit of technical employees.We have excluded certified technologists and otheremployees sought by the Petitioner because they areprofessionals. In the alternative, Petitioner has askedfor a unit of all professional employees. This issuewas not fully litigated at the hearing and is thereforenot properly before us in this proceeding.In accord with our decision-herein and subject tothe findings and rulings made above, we find the fol-lowing unit to be appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act:All regular full-time and part-time technicalemployees employed by the Employer at its hos-pital facilities in Pittsburgh, - Pennsylvania, in-cluding those employed in the central laborato-riesmanaged by the Employer, but excluding allnontechnical employees and professional em-ployees, including medical technologists, confi-dential, office, and hospital clerical employees,service and maintenance employees, guards, andsupervisors as defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]MEMBER PENELLO,dissenting:For the reasons set forth in the dissenting opinioninBarnert Memorial Hospital Center, supra,I disagreewith my colleagues' finding that a unit of all techni-cal employees in a hospital is appropriate.